Citation Nr: 1523573	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-28 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) in San Diego, California, which in part denied service connection for a back disorder and also granted service connection for gastroesophageal reflux disease (GERD) and assigned an initial noncompensable rating.  

Regarding the GERD claim, the Veteran submitted a notice of disagreement (NOD) challenging the initial rating and requesting he be rated as 20 percent disabling.  Thereafter the RO, in a September 2013 rating decision, increased the initial rating to 10 percent disabling.  Subsequently, in his October 2013 substantive appeal, the Veteran expressed limited his appeal to the back claim, thereby withdrawing his NOD for the increased initial rating for GERD from appellate consideration.  Thus, the lone issue on appeal is for service connection for a back disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary to adjudicate this matter of entitlement to service connection for a back disorder.  Although the service treatment records did not document any back problems or injury, the Board finds that the Veteran's statements as to back problems from heavy lifting of various weapons and projectiles in conjunction with his duties as a weapons mechanic specialist is consistent with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a).

The Veteran was afforded a VA examination that addressed his back disorder in December 2011 (with the report signed in February 2012).  The examiner confirmed a diagnosis of a back disorder of lumbar spine discogenic narrowing with intervertebral disc syndrome (IVDS) involving the L4-5 nerves on the left.  The examiner, however, did not provide an opinion as to the etiology of the Veteran's back disorder.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examiner did not opine as to the etiology of the Veteran's back disorder, the December 2011 examination is inadequate.  An etiological opinion must be rendered on remand that addresses the Veteran's lay history while serving as a weapons mechanic specialist.

Additionally, the December 2011 VA examination report indicates that the Veteran receives treatment at the Corona VA Community Based Outpatient Clinic (CBOC).  Currently there are no VA outpatient records in the claims file.  Instead, a September 2014 rating decision describes records from the Loma Linda VA Medical Center (VAMC) in the CAPRI system, which the Board is unable to access.  As a result, all outstanding VA treatment records must be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran, including records from the Loma Linda VAMC and Corona CBOC.  See September 2014 rating decision and December 2011 VA examination report.  A notation that CAPRI records were electronically reviewed will not suffice; instead, the records must be made part of the claims file.

2.  Then return the claims file to the December 2011 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

The examiner should opine as to the following:  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disorder had its onset in service or is otherwise related to any incident of his military service?  For purposes of providing this opinion, please accept as true that the Veteran's lay contentions regarding heavy lifting while serving as a weapons specialist during active duty.  

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



